DETAILED ACTION
This is in response to application filed on October 28th, 2020 in which claims 1-12 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 10/28/2020 has been considered by the examiner.
Drawings
The drawings are objected to for the following:
Figs. 1, 3, 4, 7 all seem to label both the left and right grosgrain loops as 17; however, Fig. 2 seems to label both the left and right grosgrain loops as 24; it is unclear how the grosgrain loops differ in Fig. 2 compared to that of Figs. 1, 3, 4, and 7, and therefore whether the grosgrain loops are 17 or 24 in the rest of the figures with seemingly unlabeled grosgrain loops; specification [0032] further discloses “grosgrain ribbon loops 17, 24 are attached to either shoulder of either side 4, 6 of the garment” which also seems to indicate that there is some (undisclosed) difference between 17 and 24; review is recommended
Examiner notes that, in parent case 16/140,134, all grosgrain loops were annotated and disclosed as numeral 24
The drawings are further objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
Claim 9 Line 10 “said second side end...thereby form a sling-like carrying” is not found in the drawings
Claim 10 Line 2 “tying a first and second grosgrain ribbon loop” is not found in the drawings
  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
[0009] “waste” should read “waist”
[0029] “interior 12 and exterior 18 connectors” should instead read “interior 18 and exterior 12 connectors” for consistency with at least [0028] “interior connector 18”; “exterior connector 12”
[0029] “waste” should read “waist”
[0032] “grosgrain ribbon loops 17, 24” needs review; especially in light of the drawing objection, it is unclear what the difference between 17 and 24 is, whether the error is the drawings, in the specification, or both
[0033] “secures 112” is recommended to read “secures at 112” for consistency with [0033] “at 110”, especially as Fig. 8 shows 110 and 112 as steps ([0033])
[0033] “secures 112 the first side 4 to the interior connector 18 of the second side 6” needs review especially as the specification previously established “4” to be “right side 4” starting in [0025], and established “6” to be “left side 6” starting in [0025]; as such, [0033] is recommended for review as to whether it should read “secures at 112 the right side 4 to the interior connector 18 of the left side 6”; should applicant desire to keep the sides 4, 6 broadly to a first and second side instead of specifying left/right, examiner recommends clarifying, such beginning in [0025], all instances of “4” to be “first side” and all instances of “6” to be “second side,” and to further a disclosure along the lines of indicating “herein illustrated as right side 4 and left side 6” in order to be consistent with terms and reference numerals
[0034] “secures 114” is recommended to read “secures at 114” for consistency with [0033] “at 110”, especially as Fig. 8 shows 110 and 114 as steps ([0033])
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 2 “selected one of said first plurality of elastic connectors being affixed to said second internal connector, and said selected one of said second plurality of elastic connectors being affixed to said first external connector” is not in the specification
Claim 4 “selected one of said second plurality of elastic connectors being affixed to said first internal connector, and said selected one of said first plurality of elastic connectors being affixed to said second external connector” is not in the specification
Claim 8 Lines 8-10 “connecting a second elastic connector said second side to an external connector comprising a button of said first side, wherein said external connector is affixed to an external face of said second side” is not in the specification; see aforementioned explanation under drawing objections
Claim 9 Line 2 “tying a first and second grosgrain ribbon loop”; original disclosure does not seem to specify any element referring to “tying”
Original disclosure Claim 9 only supports “connecting a plurality of baby accessories to a first and second grosgrain ribbon loop”
Original disclosure [0032] “grosgrain ribbon loops 24 are attached to either shoulder of either side 4, 6 of the garment”
Claim 9 Line 10 “sling-like carrying” is not in the specification
Specification only reads [0009] “sling-like apparatus”
Claim 10 “first and second grosgrain ribbon loops are affixed to a respective one of said first and second sides” is not in the specification
Claim 11 “first elastic connector is one of a first plurality of elastic connectors affixed to an end of said first end; and wherein said second elastic connector is one of a second plurality of elastic connectors affixed to an end of said second side” is not in the specification, at least for the term “affixed,” let alone being affixed to an end
Claim 12 Lines 15-18 “one of said first plurality of elastic connectors being affixed to said second internal connector, and said selected one of said second plurality of elastic connectors being affixed to said first external connector” is not in the specification
Claim Objections
Claim(s) 1-9, 12 is/are objected to because of the following informalities: 
Preamble of Claim 1 needs review (and therefore those of Claims 2-8) in light of the body of Claim 1.  Claim 1 discloses a “clothing system”, but structurally no other element other than “a cardigan garment” has been disclosed as part of the system; what other structure constitutes the system?  Based on the indentations, the other structures (such as button, elastic connectors) are part of the cardigan garment.  Review is requested as to whether the preamble should just be of the cardigan garment.  
Similarly, preamble of Claim 12 needs review (and therefore those of Claims 10 and 11) in light of the body of Claim 12.  Claim 12 discloses a “clothing apparatus”, but structurally no other element other than “a cardigan garment” has been disclosed as part of the system; what other structure constitutes the system?  Review is requested as to whether the preamble should just be of the cardigan garment.
Claim 7 “first end” should read “first draped end” for proper antecedent basis and consistency with Claim 1 Line 7
Claim 8 Line 3 “clothing apparatus” should read “clothing system” for consistent antecedent basis with the preamble
Claim 8 is objected to for not claiming how the first/second tapers accomplish the securement of the body; as best understood, Claim 8 should incorporate the “tucked up, under, and around” language, such as from Claims 9 and 12
Claim 9 Line 13 needs review as to whether it should be “wherein each of said draped ends comprise a taper” for clarification, especially as Line 13 recited “draped ends of each of said first and second sides”
Claim 12 Lines 11 and 12 is recommended for review for consistency, whether both lines should read “side comprises” or “side has”
Disagreement with any of the aforementioned may merit at least a 112(b) indefiniteness rejection without constituting a new rejection
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim(s) 9-11 is/are rejected under U.S.C. 112(b).
Claim 9 recites the limitation "”said second side end" in Line 10.  There is insufficient antecedent basis for this limitation in the claim.  
As such, the term “said second side end” in Claim 9 Line 10 is unclear and therefore renders the claim indefinite.  Especially in light of the various drawing objections and antecedent basis issues, it is unclear what structure this terminology is referring to.  
The term “sling-like carrying” in Claim 9 Line 10 is unclear and therefore renders the claim indefinite.  It is unclear if applicant is acting as their own lexicographer and using the term “carrying” as a noun, or if there is a term missing.  Specification only seems to read “sling-like apparatus” in [0009].
As such, the term “said second side end…form a sling-like carrying” in Claim 9 Lines 10-11 is unclear and therefore renders the claim indefinite.  Even if this is referring to “an end of said second side” and was able to clarify “sling-like apparatus”, it is unclear how this end forms the pocket ([0028] and [0009]), especially as the Figures seem to suggest that it is more than one end utilized to form the pocket.  
The term “tying” in Claim 10 Line 2 is unclear and therefore renders the claim indefinite.  Especially in light of the drawing objection and antecedent basis, it is unclear as to what structure this recitation is referring to, especially as the loops do not seem tied to the garment.
The term “an end of said second side” in Claim 11 Line 5 is unclear and therefore renders the claim indefinite.  It is unclear whether this term is related to Claim 9 Line 10 “said second side end”.
Dependent claims are rejected at the least for depending on rejected claims.
Claim Interpretation
In general, the prior art is interpreted as meeting the requirements as recited in the claims.
As best understood, in order to apply art and provide rejections:
Claim 8 “clothing apparatus” will be interpreted “clothing system”
Claim 8 will be interpreted as intended use; should disagreement arise as to this interpretation of the claim as intended use, a 112(b) rejection may be warranted for the claim being a “use” claim as outlined under MPEP 2173.05(q)) without constituting a new rejection
Claim 9 “said second side end” will be interpreted as “the first side” based on the disclosure in Claims 3 and 5 where the first side and second side form the sling-like carrying element
Claim 9 “sling-like carrying” will be treated functionally; otherwise, Claim 9 can be rejected under 112(b) as a use claim, see MPEP 2173.05(q)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlton (USPN 10004279) in view of Milman (USPN 8141171).
Regarding Claim 1, Carlton teaches a clothing system (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Figs. 1, 3, and 4; abstract “wrap-style breast-supportive tops”) comprising:
a cardigan garment having a first side (40+22) and a second side (38+20) joined by a rear portion (42+24) (see Fig. 1; one of ordinary skill in the art would understand a cardigan to be a garment with a openable front; nevertheless, even if cardigan was defined as a garment with draped ends, such a recitation is met, see below for rejection of draped ends),
said first side (40+22) having a first external connector (specifically on 40 of first side; see Claim 1 in Col. 15 Lines 43-44 “at least one right interface fastener coupled to the outer fabric layer and/or the inner fabric layer” and Col. 6 Line 56 “right interface fastener 94”, which means there is a 94 on the inside and outside; see Col. 2 Line 36, 38-39 “Fig. 1…is, the side that faces a wearer’s body when worn” and Col. 2 Lines 59-61 “the inner fabric layer is positioned to be between the outer fabric layer 12 and the wearer when a top 10 is worn”, which means Fig. 1 is of the inner fabric layer (inside) and Fig. 3 is partially of the outer fabric layer (outside); as such, see Fig. 3, where first external connector is the outside fastener 94 shown on the outer fabric layer in Fig. 3; see Fig. 1 for location of the right interface fastener when garment is not worn, where Fig. 1 is showing the inside fastener 94),
a first internal connector (see Fig. 1, the inside fastener 94),
and a first plurality of [elastic] connectors (see Claim 1 in Col. 15 Lines 30-31 “at least one right edge fastener coupled to the right-side front section along the inner right edge and/or the outer right edge” and Col. 6 Line 54 “at least one right edge fastener 88”, which means there is an 88 on the inside and outside; as aforementioned, Fig. 1 is of the inside, and a first plurality of elastic connectors would be the at least one right edge fastener 88 on the inside; since there is at least one, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify 88 into a plurality via duplication of parts especially as Carlton teaches the possibility.  A mere duplication of parts is seen as obvious to one of ordinary skill in the art because such duplication into a plurality of elastic connectors would not have produced a new and unexpected result and therefore has no patentable significance.  In other words, a mere duplication of parts of an element involves only routine skill in the art.  In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960));
and said second side (38+20) having a second external connector (specifically 38 of second side; see Claim 1 in Col. 15 Lines 33-34 “at least one left interface fastener coupled to the outer fabric layer and/or the inner fabric layer” and Col. 6 Line 59 “at least one left interface fastener 90”, which means there is a 90 on the inside and the outside, the second external connector being 90 on the outside),
a second internal connector (see Fig. 1, the inside fastener 90; see Fig. 1 for location of the right interface fastener when garment is not worn, where Fig. 1 is showing the inside fastener 90),
and a second plurality of [elastic] connectors (see Claim 1 in Col. 15 Lines 40-42 “at least one left edge fastener coupled to the left-side front section along the inner left edge and/or the outer left edge” and Col. 6 Lines 54-55 “at least one…left edge fastener 92”, which means there is a 92 on the inside and the outside; as aforementioned, Fig. 1 is of the inside, and a second plurality of elastic connectors would be the at least one left edge fastener 92 on the inside; since there is at least one, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify 92 into a plurality via duplication of parts especially as Carlton teaches the possibility.  A mere duplication of parts is seen as obvious to one of ordinary skill in the art because such duplication into a plurality of elastic connectors would not have produced a new and unexpected result and therefore has no patentable significance.  In other words, a mere duplication of parts of an element involves only routine skill in the art.  In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960));
said first side (40+22) ending in a first draped end (see Figs. 1-3; wherein the first side ends in 22 wherein the bottom edge of 22 is “free” and drapes without attachment, wherein 22 is the opposite surface of 25 in Fig. 3, as indicated in Fig. 2);
said second side (38+21) ending in a second draped end (see Figs. 1 and 3; wherein the first side ends in 21 wherein the bottom edge of 21 is “free” and drapes without attachment as clearly seen in Fig. 3);
said first external connector configured to be connected to by a selected one of said second plurality of elastic connectors (where outside 94 connects to inside 92; see Fig. 3 for intermediate, see Fig. 4 for final state, especially as Col. 6 Lines 60-62 says “the at least one left edge fastener 92 and the at least one right interface fastener 94 may be described as a fastener pair”),
said second external connector configured to be connected to by a selected one of said first plurality of elastic connectors (where outside 90 connects to inside 88; although it is not explicitly illustrated, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Carlton teaches the second external connector and the plurality of elastic connectors and performs the function as recited in the claims such as being capable of connecting these two fasteners together, especially as Col. 6 Lines 58-60 says “the at least one right edge fastener 88 and the at least one left interface fastener 90 may be described as a fastener pair”); and
said cardigan garment configured to be transformed from a first orientation to a second orientation comprising an interior pocket formed by said first draped end and said second draped end (it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Fig. 1 and Fig. 4 show two different orientations; as best understood, the interior pocket is a functional recitation; as such, Carlton teaches the first and second side which meets the structural limitations in the claims and performs the functions recited such as being capable of a second orientation and of an interior pocket; nevertheless, see Fig. 4 second orientation, where first and second side have been transformed from first orientation in order to form this interior pocket of the second orientation, where the space occupied by the wearer is the interior pocket, especially in light of Col. 10 Lines 1-3, 5-10 “fabric layer 14 may be sized and shaped to accommodate above-average sized breasts…in this manner, the inner fabric layer 14…configured to substantially contain, or cradle, the wearer’s breasts…thereby providing sufficient support”, wherein the first/second draped ends of 22 and 21 are part of the second orientation and therefore help form the interior pocket).

As such, even though some of the recitations are not explicitly illustrated, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Carlton at least suggests if not teaches the limitations above, where the structures would be utilized depending on the order that the garment sides are folded, therefore exposing the appropriate fasteners on the appropriate sides. 

Carlton does not explicitly teach that the first external connector comprising a button,
a first internal connector comprising a button,
second external connector comprising a button,
second internal connector comprising a button,
and that the first and second plurality of connectors are elastic.

However, Carlton does teach button fasteners (Col. 7 Lines 20-22 "examples are fasteners include…buttons and…button loops…hook-and-loop fasteners").
Although Carlton does not explicitly teach that the button loops configured to correspond to the button fasteners are elastic connectors, it is known in the art that button loops can be elastic.

Furthermore, Milman teaches elastic button loop connectors in the context of button fasteners (Col. 4 Lines 39-40, 42-43 “in another embodiment of the invention the strips of Velcro are replaced with…an elastic loop that fits around a button”).
As such, Carlton teaches all of the elements of the instant invention as discussed in detail above except providing that the button loops are elastic.  Although Carlton does not directly teach this limitation, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to have modified Carlton by making the button loops elastic. Such modification would be considered a mere choice of a commonly used material, in the apparel art, to make button loops elastic on the basis of its suitability for the intended use. In other words, the use of elastic button loops would have been an "obvious to try" approach because the use of such a well-known material for a button loop is not of innovation but of ordinary skill and common sense, KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742,82, USPQ2d 1382, 1396 (2007), especially as is shown in Milman.
	
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carlton’s hook-and-loop fasteners to be of button and elastic button loop fasteners as it is a simple substitution of one fastener for another, especially as both Carlton and Milman teach button and button loops as an alternative to hook and loop fasteners.  Furthermore, since Milman shows that it is known in the art that button loops are elastic and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Carlton still meets the recitation of button fasteners configured to connect to elastic connectors.
Regarding Claim 2, modified Carlton teaches all the claimed limitations as discussed above in Claim 1.
Carlton further teaches wherein said second orientation comprises said selected one of said first plurality of elastic connectors being affixed to said second internal connector (see Fig. 3, where inside 88 connects to inside 90),
and said selected one of said second plurality of elastic connectors being affixed to said first external connector (inside 90 to outside 94; see Fig. 3 for their uncoupled state, and see Fig. 4 for the final state).
Regarding Claim 3, modified Carlton teaches all the claimed limitations as discussed above in Claim 2.
Carlton further teaches said second orientation configured to form said interior pocket element said first side and said second side (as aforementioned, Carlton teaches the first and second side which meets the structural limitations in the claims and performs the functions recited such as being capable of a second orientation and of an interior pocket; nevertheless, see Fig. 4 second orientation, where first and second side have been transformed from first orientation in order to form this interior pocket of the second orientation, where the space occupied by the wearer is the interior pocket, especially in light of Col. 10 Lines 1-3, 5-10 “fabric layer 14 may be sized and shaped to accommodate above-average sized breasts…in this manner, the inner fabric layer 14…configured to substantially contain, or cradle, the wearer’s breasts…thereby providing sufficient support”)
said interior pocket configured to secure a body (see Fig. 4 where interior pocket is occupied by a wearer’s body).
Regarding Claim 4, modified Carlton teaches all the claimed limitations as discussed above in Claim 1.
Carlton further teaches wherein said second orientation comprises said selected one of said second plurality of elastic connectors being affixed to said first internal connector (where inside 92 connects to inside 94; although this is not explicitly illustrated, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Carlton’s structure as outlined in Claim 1 is capable of such an orientation),
and said selected one of said first plurality of elastic connectors being affixed to said second external connector (where inside 88 is connected to outside 90; although this is not explicitly illustrated, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Carlton’s structure as outlined in Claim 1 is capable of such an orientation).
Regarding Claim 5, modified Carlton teaches all the claimed limitations as discussed above in Claim 4.
The body of Claim 5 is the same as Claim 3.  As such, see rejection for the body of Claim 3 for the rejection of the body of Claim 5.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlton (USPN 10004279) in view of Milman (USPN 8141171), as applied to Claim(s) 1-5 above, further in view of Takasaki (US Publication 2019/0045849).
Regarding Claim 6, modified Carlton teaches all the claimed limitations as discussed above in Claim 1.
Carlton is silent as to a first grosgrain ribbon loop affixed to said first side and a second grosgrain ribbon loop affixed to said second side;
and wherein said first and second grosgrain ribbon loops configured to receive a clip.

Takasaki teaches a first loop affixed to said first side and a second loop affixed to said second side (see Fig. 1A, also for first and second side, [0052] “shoulder grips 213”),
and wherein said first and second grosgrain ribbon loops configured to receive a clip (Takasaki teaches the loops which meets the structural limitations in the claims and performs the functions as recited such as being capable of receiving a clip, especially as it is known in the art that loops can hold accessories, see extrinsic evidence Gibbons et al US Publication 2012/0151657).
As such, Takasaki teaches all of the elements of the instant invention as discussed in detail above except providing the loops being made of grosgrain ribbon material.  Although Takasaki does not directly teach this limitation, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to have modified Takasaki by making the loop of grosgrain ribbon. Such modification would be considered a mere choice of a commonly used material, in the apparel art, to make an apparel loop of grosgrain ribbon on the basis of its suitability for the intended use. In other words, the use of grosgrain ribbon would have been an "obvious to try" approach because the use of such a well-known material for an apparel loop is not of innovation but of ordinary skill and common sense. KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742,82, USPQ2d 1382, 1396 (2007).  See extrinsic evidence Schaller USPN 6708341.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carlton with the loops of Takasaki as both are in the apparel arts and in order to provide additional function to the garment such as reducing the burden on a wearer by assisting a holding position ([0014]). 

Claim(s) 7,8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlton (USPN 10004279) in view of Milman (USPN 8141171), as applied to Claim(s) 1-5 above, further in view of Perez Sanchez (US Publication 2019/0216231), herein Perez.
Regarding Claim 7, modified Carlton teaches all the claimed limitations as discussed above in Claim 1.
Carlton does not explicitly teach wherein said first end ending in a first taper; and
wherein said second draped end ending in a second taper.

Perez teaches said first end ending in a first draped taper (see annotated Fig. 1 below, where the first end is draped due to gravity; see Fig. 2 where the end tapers in that they are narrower towards the bottom than they are at the top; as best understood, Fig. 2 should be labeled 13, not 12; see abstract, where “first vertical strap (13) and a second vertical strap (14) arranged along the front part of the T-shirt (12)”; [0022] “Fig. 2 shows…the first vertical strap);
wherein said second draped end ending in a second taper (see annotated Fig. 1 below, where the second end is draped due to gravity; see Fig. 2 where the end tapers in that they are narrower towards the bottom than they are at the top; as best understood, Fig. 2 should be labeled 13, not 12; see abstract, where “first vertical strap (13) and a second vertical strap (14) arranged along the front part of the T-shirt (12)”; [0022] “Fig. 2 shows…the first vertical strap; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the second vertical strap’s taper would follow that of the first vertical strap shown in Fig. 2).

    PNG
    media_image1.png
    468
    644
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carlton with the draped straps of Perez-Sanchez in order to further provide further support to the interior pocket ([0032], wherein, as best understood, “vertical straps 12, 13” should be “vertical straps 13, 14” consistent with Fig. 1 and the abstract) and/or in order to provide an easier gripping area of the first and second side.
Regarding Claim 8, modified Carlton teaches all the claimed limitations as discussed above in Claim 7.
Modified Carlton further teaches wherein said first taper and said second taper are used to secure a body within said interior pocket using said body’s weight against a wearer of said clothing apparatus (modified Carlton teaches the first taper, second taper, interior pocket, and clothing apparatus which meets the structural limitations in the claims and performs the functions as recited such as being capable of securing a separate body against the wearer utilizing the tapers, especially as the tapers are of free, draped ends; should disagreement arise as to this interpretation of the claim as intended use, a 112(b) rejection may be warranted for the claim being a “use” claim as outlined under MPEP 2173.05(q) without constituting a new rejection).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlton (USPN 10004279) in view of Milman (USPN 8141171) and Perez Sanchez (US Publication 2019/0216231), herein Perez.
Regarding Claim 12, Carlton teaches a clothing apparatus (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Figs. 1, 3, and 4; abstract “wrap-style breast-supportive tops”) comprising:
a cardigan garment having a first side (40+22) and a second side (38+20) joined by a rear portion (42+24) (see Fig. 1; one of ordinary skill in the art would understand a cardigan to be a garment with a openable front; nevertheless, even if cardigan was defined as a garment with draped ends, such a recitation is met, see below for rejection of draped ends),
said first side (40+22) having a first external connector (specifically on 40 of first side; see Claim 1 in Col. 15 Lines 43-44 “at least one right interface fastener coupled to the outer fabric layer and/or the inner fabric layer” and Col. 6 Line 56 “right interface fastener 94”, which means there is a 94 on the inside and outside; see Col. 2 Line 36, 38-39 “Fig. 1…is, the side that faces a wearer’s body when worn” and Col. 2 Lines 59-61 “the inner fabric layer is positioned to be between the outer fabric layer 12 and the wearer when a top 10 is worn”, which means Fig. 1 is of the inner fabric layer (inside) and Fig. 3 is partially of the outer fabric layer (outside); as such, see Fig. 3, where first external connector is the outside fastener 94 shown on the outer fabric layer in Fig. 3; see Fig. 1 for location of the right interface fastener when garment is not worn, where Fig. 1 is showing the inside fastener 94),
a first internal connector (see Fig. 1, the inside fastener 94),
and a first plurality of [elastic] connectors (see Claim 1 in Col. 15 Lines 30-31 “at least one right edge fastener coupled to the right-side front section along the inner right edge and/or the outer right edge” and Col. 6 Line 54 “at least one right edge fastener 88”, which means there is an 88 on the inside and outside; as aforementioned, Fig. 1 is of the inside, and a first plurality of elastic connectors would be the at least one right edge fastener 88 on the inside; since there is at least one, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify 88 into a plurality via duplication of parts especially as Carlton teaches the possibility.  A mere duplication of parts is seen as obvious to one of ordinary skill in the art because such duplication into a plurality of elastic connectors would not have produced a new and unexpected result and therefore has no patentable significance.  In other words, a mere duplication of parts of an element involves only routine skill in the art.  In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960));
and said second side (38+20) having a second external connector (specifically 38 of second side; see Claim 1 in Col. 15 Lines 33-34 “at least one left interface fastener coupled to the outer fabric layer and/or the inner fabric layer” and Col. 6 Line 59 “at least one left interface fastener 90”, which means there is a 90 on the inside and the outside, the second external connector being 90 on the outside),
a second internal connector (see Fig. 1, the inside fastener 90; see Fig. 1 for location of the right interface fastener when garment is not worn, where Fig. 1 is showing the inside fastener 90),
and a second plurality of [elastic] connectors (see Claim 1 in Col. 15 Lines 40-42 “at least one left edge fastener coupled to the left-side front section along the inner left edge and/or the outer left edge” and Col. 6 Lines 54-55 “at least one…left edge fastener 92”, which means there is a 92 on the inside and the outside; as aforementioned, Fig. 1 is of the inside, and a second plurality of elastic connectors would be the at least one left edge fastener 92 on the inside; since there is at least one, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify 92 into a plurality via duplication of parts especially as Carlton teaches the possibility.  A mere duplication of parts is seen as obvious to one of ordinary skill in the art because such duplication into a plurality of elastic connectors would not have produced a new and unexpected result and therefore has no patentable significance.  In other words, a mere duplication of parts of an element involves only routine skill in the art.  In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960));
said first external connector configured to be connected to by a selected one of said second plurality of elastic connectors (where outside 94 connects to inside 92; see Fig. 3 for intermediate, see Fig. 4 for final state, especially as Col. 6 Lines 60-62 says “the at least one left edge fastener 92 and the at least one right interface fastener 94 may be described as a fastener pair”),
said second external connector configured to be connected to by a selected one of said first plurality of elastic connectors (where outside 90 connects to inside 88; although it is not explicitly illustrated, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Carlton teaches the second external connector and the plurality of elastic connectors and performs the function as recited in the claims such as being capable of connecting these two fasteners together, especially as Col. 6 Lines 58-60 says “the at least one right edge fastener 88 and the at least one left interface fastener 90 may be described as a fastener pair”); and
said first side (40+22) ending in a first draped end (see Figs. 1-3; wherein the first side ends in 22 wherein the bottom edge of 22 is “free” and drapes without attachment, wherein 22 is the opposite surface of 25 in Fig. 3, as indicated in Fig. 2);
said second side (38+21) ending in a second draped end (see Figs. 1 and 3; wherein the first side ends in 21 wherein the bottom edge of 21 is “free” and drapes without attachment as clearly seen in Fig. 3);
said cardigan garment configured to be transformed from a first orientation to a second orientation (it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Fig. 1 and Fig. 4 show two different orientations);
wherein said second orientation comprises said selected one of said first plurality of elastic connectors being affixed to said second internal connector (see Fig. 3, where inside 88 connects to inside 90),
and said selected one of said second plurality of elastic connectors being affixed to said first external connector (inside 90 to outside 94; see Fig. 3 for their uncoupled state, and see Fig. 4 for the final state),
said second orientation configured to form an interior pocket from said first and said second side (as best understood, the interior pocket is a functional recitation; as such, Carlton teaches the first and second side which meets the structural limitations in the claims and performs the functions recited such as being capable of a second orientation and of an interior pocket; nevertheless, see Fig. 4 second orientation, where first and second side have been transformed from first orientation in order to form this interior pocket of the second orientation, where the space occupied by the wearer is the interior pocket, especially in light of Col. 10 Lines 1-3, 5-10 “fabric layer 14 may be sized and shaped to accommodate above-average sized breasts…in this manner, the inner fabric layer 14…configured to substantially contain, or cradle, the wearer’s breasts…thereby providing sufficient support”),
said interior pocket configured to secure a body (Carlton teaches the second orientation with an interior pocket which meets the structural limitations in the claims and performs the functions as recited such as being capable of securing a body separate from the wearer)
and wherein said first and second draped ends are tucked up, under and around said body (Carlton teaches the first/second draped ends of 22 and 21 which meets the structural limitations in the claims and performs the functions as recited such as being capable of  forming the second orientation wherein the draped ends are capable of being tucked up, under, and around the separate body, especially as the ends 22 and 21 are free to perform such movement that would result in such an orientation).

Carlton does not explicitly teach that the first external connector comprising a button,
a first internal connector comprising a button,
second external connector comprising a button,
second internal connector comprising a button,
and that the first and second plurality of connectors are elastic.

However, Carlton does teach button fasteners (Col. 7 Lines 20-22 "examples are fasteners include…buttons and…button loops…hook-and-loop fasteners").
Although Carlton does not explicitly teach that the button loops configured to correspond to the button fasteners are elastic connectors, it is known in the art that button loops can be elastic.

Furthermore, Milman teaches elastic button loop connectors in the context of button fasteners (Col. 4 Lines 39-40, 42-43 “in another embodiment of the invention the strips of Velcro are replaced with…an elastic loop that fits around a button”).
As such, Carlton teaches all of the elements of the instant invention as discussed in detail above except providing that the button loops are elastic.  Although Carlton does not directly teach this limitation, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to have modified Carlton by making the button loops elastic. Such modification would be considered a mere choice of a commonly used material, in the apparel art, to make button loops elastic on the basis of its suitability for the intended use. In other words, the use of elastic button loops would have been an "obvious to try" approach because the use of such a well-known material for a button loop is not of innovation but of ordinary skill and common sense, KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742,82, USPQ2d 1382, 1396 (2007), especially as is shown in Milman.
	
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carlton’s hook-and-loop fasteners to be of button and elastic button loop fasteners as it is a simple substitution of one fastener for another, especially as both Carlton and Milman teach button and button loops as an alternative to hook and loop fasteners.  Furthermore, since Milman shows that it is known in the art that button loops are elastic and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Carlton still meets the recitation of button fasteners configured to connect to elastic connectors.

Carlton also does not explicitly teach wherein said first draped end having a taper; and
wherein said second draped end having a taper.

Perez teaches wherein said first draped end having a taper (see annotated Fig. 1 below, where the first end is draped due to gravity; see Fig. 2 where the end tapers in that they are narrower towards the bottom than they are at the top; as best understood, Fig. 2 should be labeled 13, not 12; see abstract, where “first vertical strap (13) and a second vertical strap (14) arranged along the front part of the T-shirt (12)”; [0022] “Fig. 2 shows…the first vertical strap);
said second draped end having a taper (see annotated Fig. 1 below, where the second end is draped due to gravity; see Fig. 2 where the end tapers in that they are narrower towards the bottom than they are at the top; as best understood, Fig. 2 should be labeled 13, not 12; see abstract, where “first vertical strap (13) and a second vertical strap (14) arranged along the front part of the T-shirt (12)”; [0022] “Fig. 2 shows…the first vertical strap; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the second vertical strap’s taper would follow that of the first vertical strap shown in Fig. 2).

    PNG
    media_image1.png
    468
    644
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carlton with the draped straps of Perez-Sanchez in order to further provide further support to the interior pocket ([0032], wherein, as best understood, “vertical straps 12, 13” should be “vertical straps 13, 14” consistent with Fig. 1 and the abstract) and/or in order to provide an easier gripping area of the first and second side.

Claim(s) 1-5, 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arvan (US Publication 2013/0200116) in view of Carlton (USPN 10004279) and Milman (USPN 8141171).
Regarding Claim 1, Arvan teaches a clothing system (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Figs. 22-23; [0036] “garment 10”) comprising:
a cardigan garment (10) having a first side and a second side joined by a rear portion (see Figs. 19 and 22; [0036] "garment 10 includes tubular member 16..a first shoulder member 20…and a second shoulder member 24"; where first side is 24; second side is 20; and rear portion is 16; for joined--[0045] "releasable attachment members, such as hook and latch Velcro configurations or otherwise, are used to releasably attach the second shoulder member 24 to the tubular member 16, first shoulder member 20 or both"; as for cardigan--one of ordinary skill in the art would understand a cardigan to be a garment with a openable front; nevertheless, even if cardigan was defined as a garment with draped ends, such a recitation is met, see below for rejection of draped ends),
said first side ending in a first draped end (see Fig. 7, where draped ends having taper 48 is on first side 24; [0047] “second shoulder member 24 includes end portions 48 that are connected to the portion of the second shoulder member forming the second pocket 30”; see Fig. 7 where gravity makes end portion 48 drape and where the end portion 48 tapers in that it narrows);
said second side ending in a second draped end (see Fig. 7; where first side 24 with two end portions 48 is attached to second side 20, so second side also has the second end portion 48; see Fig. 7 where gravity makes end portion 48 drape and where the end portion 48 tapers in that it narrows);
said cardigan garment configured to be transformed from a first orientation to a second orientation comprising an interior pocket formed by said first draped end and said second draped end (see Figs. 5, 22 and 23, where Fig. 5 is a first orientation and where Fig. 23 is the second orientation; as best understood, interior pocket is functional; Arvan teaches two separate orientations which meets the structural limitations in the claims and performs the functions as recited such as being capable of forming an interior pocket, especially in light of where 16 helps forms the interior pocket by forming pocket 36, where interior pocket is 28, 30, 36; [0036] "tubular member 16 configured to be worn about a torso 18"; [0041] “first shoulder member 20 forms a first pocket 28…with the upper portion 32 of the tubular member 16”; [0043] “second shoulder member 24 forms a second pocket 30…with the upper portion 32 of the tubular member 16”; [0037] “third pocket 36”; [0037] “second shoulder member 24 for forming a third pocket 36 between the lower portion (34)”, where, as best understood, [0037] should read “lower portion 34” especially in light of [0037] “tubular member 16 includes an upper portion 32 and lower portion 34”).

Arvan does not explicitly teach said first side having a first external connector comprising a button,
a first internal connector comprising a button,
a first plurality of elastic connectors,
and said second side having a second external connector comprising a button,
a second internal connector comprising a button,
a second plurality of elastic connectors;
said first external connector configured to be connected to by a selected one of said second plurality of elastic connectors;
said second external connector configured to be connected to by a selected one of said first plurality of elastic connectors.

However, Arvan does teach hook-and-loop connectors between the first and second side ([0045] "releasable attachment members, such as hook and latch Velcro configurations or otherwise, are used to releasably attach the second shoulder member 24 to the tubular member 16, first shoulder member 20 or both"; for clarification, these attachments are not referring to those at 38 or 44 as recited in [0041] and [0044] as 1) these releasable attachment members are able to join the second shoulder member to both the tubular member 16 and the first shoulder member 20 and 2) [0045] further indicates that these releasable attachment members are in addition to any previous attachments; [0045] “it should be appreciated that attachment of the second shoulder member 24 includes any of the attachment configurations previously discussed”).

Carlton teaches said first side having a first external connector (see Claim 1 in Col. 15 Lines 43-44 “at least one right interface fastener coupled to the outer fabric layer and/or the inner fabric layer” and Col. 6 Line 56 “right interface fastener 94”, which means there is a 94 on the inside and outside; see Col. 2 Line 36, 38-39 “Fig. 1…is, the side that faces a wearer’s body when worn” and Col. 2 Lines 59-61 “the inner fabric layer is positioned to be between the outer fabric layer 12 and the wearer when a top 10 is worn”, which means Fig. 1 is of the inner fabric layer (inside) and Fig. 3 is partially of the outer fabric layer (outside); as such, see Fig. 3, where first external connector is the outside fastener 94 shown on the outer fabric layer in Fig. 3; see Fig. 1 for location of the right interface fastener when garment is not worn, where Fig. 1 is showing the inside fastener 94),
a first internal connector (see Fig. 1, the inside fastener 94),
and a first plurality of [elastic] connectors (see Claim 1 in Col. 15 Lines 30-31 “at least one right edge fastener coupled to the right-side front section along the inner right edge and/or the outer right edge” and Col. 6 Line 54 “at least one right edge fastener 88”, which means there is an 88 on the inside and outside; as aforementioned, Fig. 1 is of the inside, and a first plurality of elastic connectors would be the at least one right edge fastener 88 on the inside; since there is at least one, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify 88 into a plurality via duplication of parts especially as Carlton teaches the possibility.  A mere duplication of parts is seen as obvious to one of ordinary skill in the art because such duplication into a plurality of elastic connectors would not have produced a new and unexpected result and therefore has no patentable significance.  In other words, a mere duplication of parts of an element involves only routine skill in the art.  In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960));
and said second side having a second external connector (see Claim 1 in Col. 15 Lines 33-34 “at least one left interface fastener coupled to the outer fabric layer and/or the inner fabric layer” and Col. 6 Line 59 “at least one left interface fastener 90”, which means there is a 90 on the inside and the outside, the second external connector being 90 on the outside),
a second internal connector (see Fig. 1, the inside fastener 90; see Fig. 1 for location of the right interface fastener when garment is not worn, where Fig. 1 is showing the inside fastener 90),
and a second plurality of [elastic] connectors (see Claim 1 in Col. 15 Lines 40-42 “at least one left edge fastener coupled to the left-side front section along the inner left edge and/or the outer left edge” and Col. 6 Lines 54-55 “at least one…left edge fastener 92”, which means there is a 92 on the inside and the outside; as aforementioned, Fig. 1 is of the inside, and a second plurality of elastic connectors would be the at least one left edge fastener 92 on the inside; since there is at least one, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify 92 into a plurality via duplication of parts especially as Carlton teaches the possibility.  A mere duplication of parts is seen as obvious to one of ordinary skill in the art because such duplication into a plurality of elastic connectors would not have produced a new and unexpected result and therefore has no patentable significance.  In other words, a mere duplication of parts of an element involves only routine skill in the art.  In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960));
said first external connector configured to be connected to by a selected one of said second plurality of elastic connectors (where outside 94 connects to inside 92; see Fig. 3 for intermediate, see Fig. 4 for final state, especially as Col. 6 Lines 60-62 says “the at least one left edge fastener 92 and the at least one right interface fastener 94 may be described as a fastener pair”),
said second external connector configured to be connected to by a selected one of said first plurality of elastic connectors (where outside 90 connects to inside 88; although it is not explicitly illustrated, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Carlton teaches the second external connector and the plurality of elastic connectors and performs the function as recited in the claims such as being capable of connecting these two fasteners together, especially as Col. 6 Lines 58-60 says “the at least one right edge fastener 88 and the at least one left interface fastener 90 may be described as a fastener pair”).

Although Carlton does not explicitly teach that the first external connector comprising a button,
a first internal connector comprising a button,
second external connector comprising a button,
second internal connector comprising a button,
and that the first and second plurality of connectors are elastic,
Carlton does teach button fasteners (Col. 7 Lines 20-22 "examples are fasteners include…buttons and…button loops…hook-and-loop fasteners").

Although Carlton does not explicitly teach that the button loops configured to correspond to the button fasteners are elastic connectors, it is known in the art that button loops can be elastic.

Furthermore, Milman teaches elastic button loop connectors in the context of button fasteners (Col. 4 Lines 39-40, 42-43 “in another embodiment of the invention the strips of Velcro are replaced with…an elastic loop that fits around a button”).
As such, Carlton teaches all of the elements of the instant invention as discussed in detail above except providing that the button loops are elastic.  Although Carlton does not directly teach this limitation, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to have modified Carlton by making the button loops elastic. Such modification would be considered a mere choice of a commonly used material, in the apparel art, to make button loops elastic on the basis of its suitability for the intended use. In other words, the use of elastic button loops would have been an "obvious to try" approach because the use of such a well-known material for a button loop is not of innovation but of ordinary skill and common sense, KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742,82, USPQ2d 1382, 1396 (2007), especially as is shown in Milman.
	
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carlton’s hook-and-loop fasteners to be of button and elastic button loop fasteners as it is a simple substitution of one fastener for another, especially as both Carlton and Milman teach button and button loops as an alternative to hook and loop fasteners.  Furthermore, since Milman shows that it is known in the art that button loops are elastic and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Carlton still meets the recitation of button fasteners configured to connect to elastic connectors. 

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arvan’s hook-and-loop releasable attachment members with that of Carlton’s button and loops as it is a simple substitution of one fastener for another, and especially as both Carlton and Milman teach that buttons and elastic loops are known substitutions for hook and loop attachments, and as Carlton’s fasteners perform the same functionality as desired in Arvan, which is attaching separate front-facing, abdomen-covering panels together.
Regarding Claim 2, modified Arvan teaches all the claimed limitations as discussed above in Claim 1.
Carlton further teaches wherein said second orientation comprises said selected one of said first plurality of elastic connectors being affixed to said second internal connector (see Fig. 3, where inside 88 connects to inside 90),
and said selected one of said second plurality of elastic connectors being affixed to said first external connector (inside 90 to outside 94; see Fig. 3 for their uncoupled state, and see Fig. 4 for the final state).
Regarding Claim 3, modified Arvan teaches all the claimed limitations as discussed above in Claim 2.
Arvan further teaches said second orientation configured to form said interior pocket from said first side and said second side (since pockets 28 and 30 are formed from the first and second side and the sling-like carrying element is 28, 30, and 36, then the first and second side form the sling-like carrying element)
 said interior pocket configured to secure a body (see Fig. 23; [0036] “first pocket 28 being configured for encompassing the infant 14”; [0036] “the second pocket 30 is configured to encompass the infant 14”; [0037] “third pocket (36) being configured for encompassing the infant 14”, where, as best understood, [0037] should read “third pocket 36” especially in light of [0037] “third pocket 36”).
Regarding Claim 4, modified Arvan teaches all the claimed limitations as discussed above in Claim 1.
Arvan and Carlton further teaches wherein said second orientation comprises said selected one of said second plurality of elastic connectors being affixed to said first internal connector (it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that during the second orientation of Arvan that all the connections of Carlton would still apply, where in Carlton, inside 92 connects to inside 94; although this is not explicitly illustrated, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Carlton’s structure as outlined in Claim 1 is capable of such an orientation),
and said selected one of said first plurality of elastic connectors being affixed to said second external connector (it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that during the second orientation of Arvan that all the connections of Carlton would still apply, where inside 88 is connected to outside 90; although this is not explicitly illustrated, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Carlton’s structure as outlined in Claim 1 is capable of such an orientation).
Regarding Claim 5, modified Arvan teaches all the claimed limitations as discussed above in Claim 4.
The body of Claim 5 is the same as Claim 3.  As such, see rejection for the body of Claim 3 for the rejection of the body of Claim 5.
Regarding Claim 7, modified Arvan teaches all the claimed limitations as discussed above in Claim 1.
Arvan further teaches wherein said first end ending in a first taper (see Fig. 7, where draped ends having taper 48 is on first side 24; [0047] “second shoulder member 24 includes end portions 48 that are connected to the portion of the second shoulder member forming the second pocket 30”; see Fig. 7 where gravity makes end portion 48 drape and where the end portion 48 tapers in that it narrows); and
wherein said second draped end ending in a second taper (see Fig. 7; where first side 24 with two end portions 48 is attached to second side 20, so second side also has the second end portion 48; see Fig. 7 where gravity makes end portion 48 drape and where the end portion 48 tapers in that it narrows).
Regarding Claim 8, modified Arvan teaches all the claimed limitations as discussed above in Claim 7.
Arvan further teaches wherein said first taper and said second taper are used to secure a body within said interior pocket using said body's weight against a wearer of said clothing system (Arvan teaches the first taper, second taper, interior pocket, and clothing apparatus which meets the structural limitations in the claims and performs the functions as recited such as being capable of securing a separate body against the wearer utilizing the tapers, such as in recline, especially in light of the Figures, such as Figs. 22 and 23, wherein the tapers on 24 are part of the interior pocket, wherein the interior pocket secures the body of infant 14 against individual 12, wherein there is a weight of the body of the infant against the individual).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arvan (US Publication 2013/0200116) in view of Carlton (USPN 10004279) and Milman (USPN 8141171), as applied to Claim(s) 1-5, 7, 8 above, further in view of Takasaki (US Publication 2019/0045849).
Regarding Claim 6, modified Arvan teaches all the claimed limitations as discussed above in Claim 1.
Arvan is silent as to a first grosgrain ribbon loop affixed to said first side and a second grosgrain ribbon loop affixed to said second side;
and wherein said first and second grosgrain ribbon loops configured to receive a clip.

Takasaki teaches a first loop affixed to said first side and a second loop affixed to said second side (see Fig. 1A, also for first and second side, [0052] “shoulder grips 213”),
and wherein said first and second grosgrain ribbon loops configured to receive a clip (Takasaki teaches the loops which meets the structural limitations in the claims and performs the functions as recited such as being capable of receiving a clip, especially as it is known in the art that loops can hold accessories, see extrinsic evidence Gibbons et al US Publication 2012/0151657).
As such, Takasaki teaches all of the elements of the instant invention as discussed in detail above except providing the loops being made of grosgrain ribbon material.  Although Takasaki does not directly teach this limitation, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to have modified Takasaki by making the loop of grosgrain ribbon. Such modification would be considered a mere choice of a commonly used material, in the apparel art, to make an apparel loop of grosgrain ribbon on the basis of its suitability for the intended use. In other words, the use of grosgrain ribbon would have been an "obvious to try" approach because the use of such a well-known material for an apparel loop is not of innovation but of ordinary skill and common sense. KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742,82, USPQ2d 1382, 1396 (2007).  See extrinsic evidence Schaller USPN 6708341.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arvan with the loops of Takasaki as both are in the apparel arts and in order to provide additional function to the garment such as reducing the burden on a wearer by assisting a holding position ([0014]). 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arvan (US Publication 2013/0200116).
Regarding Claim 9, Arvan teaches a method of transforming a cardigan garment from a first, worn orientation to a second, support orientation (if a prior art, in its normal and usual operation, would necessarily describe a device capable of performing the steps of the method or process, then the device claimed will be considered to be inherent by the prior art process or method. When the prior art process or method is the same as a process or method described in the specification for describing the claimed device, it can be assumed the process or method will inherently describe the claimed device capable of performing the different steps of the process or method. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02; however, see Figs. 5 and 23 for the required structure, where Fig. 5 is the first orientation and Fig. 23 is a second orientation; where Fig. 5 is still worn on the body and Fig. 23 is the support orientation for the infant; [0036] “first pocket 28 being configured for encompassing the infant 14”; [0036] “the second pocket 30 is configured to encompass the infant 14”; [0037] “third pocket (36) being configured for encompassing the infant 14”, where, as best understood, [0037] should read “third pocket 36” especially in light of [0037] “third pocket 36”; as for cardigan--one of ordinary skill in the art would understand a cardigan to be a garment with a openable front; nevertheless, even if cardigan was defined as a garment with draped ends, such a recitation is met, see below for rejection of draped ends), the method comprising the steps:
and wherein first and second sides are connected via a rear portion (where first side is 20; second side is 24; rear portion is 16; for connected--[0045] "releasable attachment members, such as hook and latch Velcro configurations or otherwise, are used to releasably attach the second shoulder member 24 to the tubular member 16, first shoulder member 20 or both").
whereby said second side end and said second side thereby form a sling-like carrying for securing a body (see Figs. 22 and 23, where 20 and 24 form a carrying sling in that together with 16 upturned the elements form a reinforced pocket for the body; as such, sling-like carrying element is 28, 30, 36 pockets of elements 20, 24, and 16; [0036] "tubular member 16 configured to be worn about a torso 18"; [0041] “first shoulder member 20 forms a first pocket 28…with the upper portion 32 of the tubular member 16”; [0043] “second shoulder member 24 forms a second pocket 30…with the upper portion 32 of the tubular member 16”; [0037] “third pocket 36”; [0037] “second shoulder member 24 for forming a third pocket 36 between the lower portion (34)”, where, as best understood, [0037] should read “lower portion 34” especially in light of [0037] “tubular member 16 includes an upper portion 32 and lower portion 34”);
tucking draped ends of each of said first and second sides up, under, and around said body (for second side draped end--see Fig. 7, where draped ends 48 is on second side 24; [0047] “second shoulder member 24 includes end portions 48 that are connected to the portion of the second shoulder member forming the second pocket 30”; see Fig. 7 where gravity makes end portion 48 drape; for first side draped end--see Fig. 7; where second side 24 with two end portions 48 is attached to first side 20, so second side also has the second end portion 48; see Fig. 7 where gravity makes end portion 48 drape; for tucking up, under, and around the body--see Figs. 7, 19, 21 and 23; draped ends are lifted up towards the body, and are under and around at least a portion of the wearer’s body, where these ends are tucked inside tubular member 16, and therefore ends 48 are tucked up, under, and around the body) and
 wherein said draped ends comprise a taper (see Fig.7 where each end portion of 48 tapers in that each end portion narrows).

Arvan seems to teach connecting the first side (20) of the cardigan garment to an interior of the second side (24) of said cardigan garment by a first elastic connector located on an interior face of said first side to an interior connector affixed to said interior face of said second side (see Fig. 23; [0045] "releasable attachment members, such as hook and latch Velcro configurations or otherwise, are used to releasably attach the second shoulder member 24 to the tubular member 16, first shoulder member 20 or both”; as such, there would be a first elastic connector on first side 20 connecting to internal connector on second side 24, where it is internal in that it is on the internal side of 24 in order to connect to 20; wherein it is known in the art that Velcro is elastic--see extrinsic evidence DeRosa US Publication 2006/0107443);
connecting said second side of said cardigan garment to an exterior of said first side by a second elastic connector located on an interior face of said second side to an exterior connector affixed to said exterior of said first side (see Fig. 23; [0045] "releasable attachment members, such as hook and latch Velcro configurations or otherwise, are used to releasably attach the second shoulder member 24 to the tubular member 16, first shoulder member 20 or both”; as such, there would be a second elastic connector on second side 24 connecting to an external connector on first side 20, where it is external in that it is on the external side of 20 in order to connect to 24; wherein it is known in the art that Velcro is elastic--see extrinsic evidence DeRosa US Publication 2006/0107443).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Arvan at least suggests these recitations especially as Arvan already taught a plurality of hook and latch attachments between the two sides ([0045]).
Nevertheless, even if necessary, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arvan to be of these recitations for aesthetic design choice in order to secure the garment together.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arvan (US Publication 2013/0200116), as applied to Claim(s) 9 above, in view of Davis (US Publication 2011/0108594) and Schaller (USPN 6708341).
Regarding Claim 10, modified Arvan teaches all the claimed limitations as discussed above in Claim 9.
Arvan does not explicitly teach tying a first and second grosgrain ribbon loop,
wherein each of said first and second grosgrain ribbon loops are affixed to a respective one of said first and second sides.

Davis teaches tying a first and second ribbon loop (see Fig. 2; [0017] “garment 100 includes one or more tie straps”, where this recitation meets “tying” in that the straps are tie straps)
wherein each of said first and second ribbon loops are affixed to a respective one of said first and second sides (see Fig. 2 where they are on either side of the garment).

Schaller teaches ribbon loops being grosgrain (see Fig. 3; Col. 2 Line 44 “first tie strap 70 and a second tie strap 80”; “tie straps may be…grosgrain ribbon”).
As such, Davis teaches all of the elements of the instant invention as discussed in detail above except providing that the ribbon loops are of grosgrain material.  Although Davis does not directly teach this limitation, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to have modified Davis by making its tie straps of grosgrain material. Such modification would be considered a mere choice of a commonly used material, in the apparel art, to make tie straps of grosgrain material on the basis of its suitability for the intended use. In other words, the use of grosgrain would have been an "obvious to try" approach because the use of such a well-known material for a tie strap is not of innovation but of ordinary skill and common sense, KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742,82, USPQ2d 1382, 1396 (2007), especially as shown in Davis.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arvan’s 20 and 24 sides with the tie straps of Davis in order to be able to secure external items ([0017]), especially as both are in the art of garments for infants (Arvan [0036] and Davis [0017]). 

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arvan (US Publication 2013/0200116), as applied to Claim(s) 9 above, in view of Carlton (USPN 10004279).
Regarding Claim 11, modified Arvan teaches all the claimed limitations as discussed above in Claim 9.
Arvan at least suggests wherein said first elastic connector is one of a first plurality of elastic connectors ([0045] "releasable attachment members, such as hook and latch Velcro configurations or otherwise, are used to releasably attach the second shoulder member 24 to the tubular member 16, first shoulder member 20 or both”; Arvan discloses members which seems to indicate a plurality; even if not, there is at least one; as such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hook and latch velcro into a plurality via duplication of parts especially as Arvan teaches the possibility.  A mere duplication of parts is seen as obvious to one of ordinary skill in the art because such duplication into a plurality of elastic connectors would not have produced a new and unexpected result and therefore has no patentable significance.  In other words, a mere duplication of parts of an element involves only routine skill in the art.  In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960));
wherein said second elastic connector is one of a second plurality of elastic connectors (see rejection for first elastic connector).

Arvan does not explicitly teach wherein first plurality of elastic connectors affixed to an end of said first side; and 
second plurality of elastic connectors affixed to an end of said second side.

Nevertheless, Carlton teaches wherein said first [elastic] connector is one of a first plurality of [elastic] connectors affixed to an end of said first side (40+22) (see Claim 1 in Col. 15 Lines 30-31 “at least one right edge fastener coupled to the right-side front section along the inner right edge and/or the outer right edge” and Col. 6 Line 54 “at least one right edge fastener 88”, which means there is an 88 on the inside and outside; as aforementioned, Fig. 1 is of the inside, and a first plurality of elastic connectors would be the at least one right edge fastener 88 on the inside; since there is at least one, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify 88 into a plurality via duplication of parts especially as Carlton teaches the possibility.  A mere duplication of parts is seen as obvious to one of ordinary skill in the art because such duplication into a plurality of elastic connectors would not have produced a new and unexpected result and therefore has no patentable significance.  In other words, a mere duplication of parts of an element involves only routine skill in the art.  In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)); and
wherein said second [elastic] connector is one of a second plurality of [elastic] connectors affixed to an end of said second side (38+20) (see Claim 1 in Col. 15 Lines 40-42 “at least one left edge fastener coupled to the left-side front section along the inner left edge and/or the outer left edge” and Col. 6 Lines 54-55 “at least one…left edge fastener 92”, which means there is a 92 on the inside and the outside; as aforementioned, Fig. 1 is of the inside, and a second plurality of elastic connectors would be the at least one left edge fastener 92 on the inside; since there is at least one, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify 92 into a plurality via duplication of parts especially as Carlton teaches the possibility.  A mere duplication of parts is seen as obvious to one of ordinary skill in the art because such duplication into a plurality of elastic connectors would not have produced a new and unexpected result and therefore has no patentable significance.  In other words, a mere duplication of parts of an element involves only routine skill in the art.  In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arvan, if necessary, with the plurality and location of attachment taught by Carlton as a duplication of parts and as a simple substitution of one location for another in aesthetic design choice, especially as Carlton’s fasteners perform the same functionality as desired in Arvan, which is attaching separate front-facing, abdomen-covering panels.

As for how this modification with Carlton would still embody the connecting and looping recited in Claim 9, see aforementioned rejection of Claim 1 with Carlton and relevant dependent claims.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arvan (US Publication 2013/0200116) in view of Carlton (USPN 10004279), Milman (USPN 8141171).
Regarding Claim 12, Arvan teaches a clothing apparatus (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Figs. 22-23; [0036] “garment 10”) comprising:
a cardigan garment (10) having a first side and a second side joined by a rear portion (see Figs. 19 and 22; [0036] "garment 10 includes tubular member 16..a first shoulder member 20…and a second shoulder member 24"; where first side is 24; second side is 20; and rear portion is 16; for joined--[0045] "releasable attachment members, such as hook and latch Velcro configurations or otherwise, are used to releasably attach the second shoulder member 24 to the tubular member 16, first shoulder member 20 or both"; as for cardigan--one of ordinary skill in the art would understand a cardigan to be a garment with a openable front; nevertheless, even if cardigan was defined as a garment with draped ends, such a recitation is met, see below for rejection of draped ends),
said first side comprises a first draped end having a taper (see Fig. 7, where draped ends having taper 48 is on first side 24; [0047] “second shoulder member 24 includes end portions 48 that are connected to the portion of the second shoulder member forming the second pocket 30”; see Fig. 7 where gravity makes end portion 48 drape and where the end portion 48 tapers in that it narrows);
said second side has a second draped end having a taper (see Fig. 7; where first side 24 with two end portions 48 is attached to second side 20, so second side also has the second end portion 48; see Fig. 7 where gravity makes end portion 48 drape and where the end portion 48 tapers in that it narrows);
said cardigan garment configured to be transformed from a first orientation to a second orientation (see Figs. 5, 22 and 23, where Fig. 5 is a first orientation and where Fig. 23 is the second orientation);
said second orientation configured to form an interior pocket from said first side and said second side (as best understood, interior pocket is functional; Arvan teaches two separate orientations which meets the structural limitations in the claims and performs the functions as recited such as being capable of forming an interior pocket, especially in light of where 16 helps forms the interior pocket by forming pocket 36, where interior pocket is 28, 30, 36; wherein the first side 24 and second side 20 form the pocket; see [0036] "tubular member 16 configured to be worn about a torso 18"; [0041] “first shoulder member 20 forms a first pocket 28…with the upper portion 32 of the tubular member 16”; [0043] “second shoulder member 24 forms a second pocket 30…with the upper portion 32 of the tubular member 16”; [0037] “third pocket 36”; [0037] “second shoulder member 24 for forming a third pocket 36 between the lower portion (34)”, where, as best understood, [0037] should read “lower portion 34” especially in light of [0037] “tubular member 16 includes an upper portion 32 and lower portion 34”),
said interior pocket configured to secure a body (see Fig. 23; [0036] “first pocket 28 being configured for encompassing the infant 14”; [0036] “the second pocket 30 is configured to encompass the infant 14”; [0037] “third pocket (36) being configured for encompassing the infant 14”, where, as best understood, [0037] should read “third pocket 36” especially in light of [0037] “third pocket 36”),
and wherein said first and second draped ends are tucked up, under, and around said body (for second side draped end--see Fig. 7, where draped ends 48 is on second side 24; [0047] “second shoulder member 24 includes end portions 48 that are connected to the portion of the second shoulder member forming the second pocket 30”; see Fig. 7 where gravity makes end portion 48 drape; for first side draped end--see Fig. 7; where second side 24 with two end portions 48 is attached to first side 20, so second side also has the second end portion 48; see Fig. 7 where gravity makes end portion 48 drape; for tucking up, under, and around the body--see Figs. 7, 19, 21 and 23; draped ends are lifted up towards the body, and are under and around at least a portion of the wearer’s body, where these ends are tucked inside tubular member 16, and therefore ends 48 are tucked up, under, and around the body).

Arvan does not explicitly teach said first side having a first external connector comprising a button,
a first internal connector comprising a button,
and a first plurality of elastic connectors,
and said second side having a second external connector comprising a button,
a second internal connector comprising a button,
a second plurality of elastic connectors;
said first external connector configured to be connected to by a selected one of said second plurality of elastic connectors;
said second external connector configured to be connected to by a selected one of said first plurality of elastic connectors;
wherein said second orientation comprises said selected one of said first plurality of elastic connectors being affixed to said second internal connector  
and said selected one of said second plurality of elastic connectors being affixed to said first external connector.

However, Arvan does teach hook-and-loop connectors between the first and second side ([0045] "releasable attachment members, such as hook and latch Velcro configurations or otherwise, are used to releasably attach the second shoulder member 24 to the tubular member 16, first shoulder member 20 or both"; for clarification, these attachments are not referring to those at 38 or 44 as recited in [0041] and [0044] as 1) these releasable attachment members are able to join the second shoulder member to both the tubular member 16 and the first shoulder member 20 and 2) [0045] further indicates that these releasable attachment members are in addition to any previous attachments; [0045] “it should be appreciated that attachment of the second shoulder member 24 includes any of the attachment configurations previously discussed”).

Carlton teaches said first side having a first external connector (see Claim 1 in Col. 15 Lines 43-44 “at least one right interface fastener coupled to the outer fabric layer and/or the inner fabric layer” and Col. 6 Line 56 “right interface fastener 94”, which means there is a 94 on the inside and outside; see Col. 2 Line 36, 38-39 “Fig. 1…is, the side that faces a wearer’s body when worn” and Col. 2 Lines 59-61 “the inner fabric layer is positioned to be between the outer fabric layer 12 and the wearer when a top 10 is worn”, which means Fig. 1 is of the inner fabric layer (inside) and Fig. 3 is partially of the outer fabric layer (outside); as such, see Fig. 3, where first external connector is the outside fastener 94 shown on the outer fabric layer in Fig. 3; see Fig. 1 for location of the right interface fastener when garment is not worn, where Fig. 1 is showing the inside fastener 94),
a first internal connector (see Fig. 1, the inside fastener 94),
and a first plurality of [elastic] connectors (see Claim 1 in Col. 15 Lines 30-31 “at least one right edge fastener coupled to the right-side front section along the inner right edge and/or the outer right edge” and Col. 6 Line 54 “at least one right edge fastener 88”, which means there is an 88 on the inside and outside; as aforementioned, Fig. 1 is of the inside, and a first plurality of elastic connectors would be the at least one right edge fastener 88 on the inside; since there is at least one, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify 88 into a plurality via duplication of parts especially as Carlton teaches the possibility.  A mere duplication of parts is seen as obvious to one of ordinary skill in the art because such duplication into a plurality of elastic connectors would not have produced a new and unexpected result and therefore has no patentable significance.  In other words, a mere duplication of parts of an element involves only routine skill in the art.  In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960));
and said second side having a second external connector (see Claim 1 in Col. 15 Lines 33-34 “at least one left interface fastener coupled to the outer fabric layer and/or the inner fabric layer” and Col. 6 Line 59 “at least one left interface fastener 90”, which means there is a 90 on the inside and the outside, the second external connector being 90 on the outside),
a second internal connector (see Fig. 1, the inside fastener 90; see Fig. 1 for location of the right interface fastener when garment is not worn, where Fig. 1 is showing the inside fastener 90),
and a second plurality of [elastic] connectors (see Claim 1 in Col. 15 Lines 40-42 “at least one left edge fastener coupled to the left-side front section along the inner left edge and/or the outer left edge” and Col. 6 Lines 54-55 “at least one…left edge fastener 92”, which means there is a 92 on the inside and the outside; as aforementioned, Fig. 1 is of the inside, and a second plurality of elastic connectors would be the at least one left edge fastener 92 on the inside; since there is at least one, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify 92 into a plurality via duplication of parts especially as Carlton teaches the possibility.  A mere duplication of parts is seen as obvious to one of ordinary skill in the art because such duplication into a plurality of elastic connectors would not have produced a new and unexpected result and therefore has no patentable significance.  In other words, a mere duplication of parts of an element involves only routine skill in the art.  In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960));
said first external connector configured to be connected to by a selected one of said second plurality of elastic connectors (where outside 94 connects to inside 92; see Fig. 3 for intermediate, see Fig. 4 for final state, especially as Col. 6 Lines 60-62 says “the at least one left edge fastener 92 and the at least one right interface fastener 94 may be described as a fastener pair”),
said second external connector configured to be connected to by a selected one of said first plurality of elastic connectors (where outside 90 connects to inside 88; although it is not explicitly illustrated, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Carlton teaches the second external connector and the plurality of elastic connectors and performs the function as recited in the claims such as being capable of connecting these two fasteners together, especially as Col. 6 Lines 58-60 says “the at least one right edge fastener 88 and the at least one left interface fastener 90 may be described as a fastener pair”);
wherein said second orientation comprises said selected one of said first plurality of elastic connectors being affixed to said second internal connector (see Fig. 3, where inside 88 connects to inside 90),
and said selected one of said second plurality of elastic connectors being affixed to said first external connector (inside 90 to outside 94; see Fig. 3 for their uncoupled state, and see Fig. 4 for the final state).

Although Carlton does not explicitly teach that the first external connector comprising a button,
a first internal connector comprising a button,
second external connector comprising a button,
second internal connector comprising a button,
and that the first and second plurality of connectors are elastic,
Carlton does teach button fasteners (Col. 7 Lines 20-22 "examples are fasteners include…buttons and…button loops…hook-and-loop fasteners").

Although Carlton does not explicitly teach that the button loops configured to correspond to the button fasteners are elastic connectors, it is known in the art that button loops can be elastic.

Furthermore, Milman teaches elastic button loop connectors in the context of button fasteners (Col. 4 Lines 39-40, 42-43 “in another embodiment of the invention the strips of Velcro are replaced with…an elastic loop that fits around a button”).
As such, Carlton teaches all of the elements of the instant invention as discussed in detail above except providing that the button loops are elastic.  Although Carlton does not directly teach this limitation, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to have modified Carlton by making the button loops elastic. Such modification would be considered a mere choice of a commonly used material, in the apparel art, to make button loops elastic on the basis of its suitability for the intended use. In other words, the use of elastic button loops would have been an "obvious to try" approach because the use of such a well-known material for a button loop is not of innovation but of ordinary skill and common sense, KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742,82, USPQ2d 1382, 1396 (2007), especially as is shown in Milman.
	
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carlton’s hook-and-loop fasteners to be of button and elastic button loop fasteners as it is a simple substitution of one fastener for another, especially as both Carlton and Milman teach button and button loops as an alternative to hook and loop fasteners.  Furthermore, since Milman shows that it is known in the art that button loops are elastic and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Carlton still meets the recitation of button fasteners configured to connect to elastic connectors. 

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arvan’s hook-and-loop releasable attachment members with that of Carlton’s button and loops as it is a simple substitution of one fastener for another, and especially as both Carlton and Milman teach that buttons and elastic loops are known substitutions for hook and loop attachments, and as Carlton’s fasteners perform the same functionality as desired in Arvan, which is attaching separate front-facing, abdomen-covering panels together.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Friedman (USPN 1052475), Rothstein (USPN 1161735), Wyner (USPN 2589916), Chambliss (US Publication 2006/0282933), Pindyck (USPN 2918677), Hardesty (US Publication 2011/0277210), Brault (WO 2017/083950), Brault (CA 2770425) directed to clothing system/apparatus; from the parent-- Eraca (US Publication 2007/0271675), Ochoa et al (US Publication 2008/0000006), and Udell (USPN 5050243) are directed to transformable garments; Jensen et al (US Publication 2013/0291279), Hiniduma-Lokuge (US Publication 2008/0149674), Stephens (US Publication 2010/0096419), Quintanilla (US Publication 2011/0035857), O’Donnell (US Publication 2015/0342264), Hamidi (US Publication 2017/0196284), Gibson (USPN 6640340), Moore et al (USPN 8020217), Grissom (USPN 9032963), Simmer et al (USPN 9398816) are directed to infant garments, Donovan (USPN 8061068) is directed to infant loops, and Tardif et al (USPN 6070269) is directed to elastic connectors; Taylor (US Publication 2020/0093198) directed to clothing system/apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732                                                                                                                                                                                                        
	
	/KHOA D HUYNH/               Supervisory Patent Examiner, Art Unit 3732